Citation Nr: 0802482	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-02 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
multilevel degenerative disc disease, lumbar spine.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1961 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision from 
the Phoenix, Arizona Regional Office (RO) of the Department 
of Veterans Affairs (VA) which established a 10 percent 
evaluation for mechanical back pain (previously rated as low 
back pathology).  A subsequent rating decision by a Decision 
Review Officer (DRO) in August 2004 increased the evaluation 
of multilevel disc disease, lumbar spine (previously rated as 
mechanical back pain and low back pathology) to 20 percent.  

In June 2007, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

In his July 2005 notice of disagreement (NOD) and his 
June 2007 hearing, the veteran appeared to raise claims for 
arthritis of the spine and a cervical spine disorder.  The 
Board refers these matters to the RO for appropriate 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Multilevel degenerative disc disease of the lumbar spine 
is currently manifest by moderate symptoms and forward 
flexion to between 30 and 45 degrees.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
multilevel degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (before and after 
September 23, 2002), 5289, 5292, 5295 (before September 26, 
2003) and 5237, 5243 (after September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2002 and October 2003.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that the 
veteran send in any evidence in his possession that would 
support his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations--Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  Therefore, the analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

During the pendency of veteran's claim, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 

   
38 C.F.R. § 4.71a, Plate V
38 C.F.R. § 4.71a (effective September 26, 2003).

Reference is made to the Supplemental Information provided in 
67 Federal Register 54345-54349, August 22, 2002, regarding 
the September 23, 2002, revisions for intervertebral disc 
syndrome: 

We proposed to evaluate IVDS either on its chronic 
neurologic and orthopedic manifestations or on the 
total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.

Some individuals present predominantly or 
exclusively with acute symptoms, some with chronic 
symptoms, and some with both. We have provided 
alternative methods of evaluation that allow the 
use of either the chronic manifestations or the 
total duration of incapacitating episodes for 
evaluation, whichever results in a higher 
evaluation.  But, in our view, assigning an 
evaluation under both methods for functional 
impairment due to IVDS would clearly result in 
duplicate evaluations of a single disability, and 
therefore would constitute pyramiding, which is 
prohibited by 38 CFR 4.14. . . .

We have revised the language under diagnostic code 
5293 to direct that IVDS be evaluated based either 
on the total duration of incapacitating episodes 
or on the combination of separate evaluations of 
its chronic orthopedic and neurologic 
manifestations, whichever method results in the 
higher evaluation.

VA plans no separate regulation to address each 
neurologic and orthopedic manifestation of IVDS.  
There are existing criteria for evaluating 
neurologic and orthopedic disabilities, whether 
they result from IVDS, stroke, or other condition, 
in the neurologic and musculoskeletal portions of 
the rating schedule.  Additional neurologic 
manifestations are addressed under diagnostic 
codes in the schedule for rating genitourinary or 
digestive systems.  For further clarity, we have 
revised note (2) to indicate that the chronic 
orthopedic and neurologic manifestations of IVDS 
are to be evaluated under the most appropriate 
code or codes.  Evaluating disabilities due to 
IVDS that are identical to disabilities of other 
etiology under the same criteria will assure 
consistency and fairness of evaluations.

There are so many potential neurologic and 
orthopedic manifestations of IVDS that it would be 
impractical to incorporate all of them into a 
single set of criteria.  It is not only more 
practical, but also consistent with the manner in 
which VA evaluates other conditions that may 
affect more than one body system, to use 
evaluation criteria for existing orthopedic and 
neurologic diagnostic codes to evaluate the 
specific manifestations of IVDS.

Diagnostic code 5293 allows for separate 
evaluations of chronic orthopedic and chronic 
neurologic manifestations of IVDS because these 
manifestations are separate and distinct, and do 
not constitute the "same disability" or the 
"same manifestation" under 38 CFR 4.14.  However, 
virtually all acute incapacitating episodes rated 
under diagnostic code 5293 for IVDS would be the 
result of chronic orthopedic and/or chronic 
neurologic findings. We therefore believe that, if 
ratings for orthopedic and chronic manifestations 
were combined with a rating for incapacitating 
episodes under diagnostic code 5293, it would 
result in evaluation of the same disability under 
multiple diagnostic codes, a result which is to be 
avoided per 38 CFR 4.14.

The revised rule will assure consistency with 
other ratings in the schedule because the same 
rating criteria will be used to evaluate identical 
disabilities, regardless of etiology.  The 
functional impairment due to footdrop or 
limitation of motion of the spine, for example, 
will be evaluated using the same criteria, whether 
due to IVDS or any other cause.  If both footdrop 
and limitation of motion of the spine are present, 
the combined evaluation will be the same, whether 
due to IVDS or any other cause.  These provisions 
are clearly consistent with the approach and 
manner in which we assess functional impairment in 
similar disabilities, and we make no change based 
on this comment.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

Factual Background and Analysis-Multilevel Disc Disease, 
Lumbar Spine

In this case, the veteran was originally granted service 
connection for low back pathology by the RO in 
September 1971.  The decision was based on the veteran's 
service medical records and VA examinations performed in 
April 1970 and July 1971.

On VA examination in March 2003, the examiner reported that 
the veteran claimed an average stiffness and pain in his back 
that rated a two on a 1 (low) to 10 (high) pain scale.  The 
examiner said that the veteran reported episodic flares 
secondary to lifting, bending, or standing.  It was noted 
that during those exacerbations the veteran had trouble 
sleeping and reported pain rating an eight on a 1 (low) to 10 
(high) pain scale.  The veteran reported deep massage of the 
back by a chiropractor.

On objective examination, the examiner said that the veteran 
appeared in no acute distress and walked without altered 
gait.  Forward flexion of the lumbar spine was to 90 degrees.  
Extension was to 30 degrees.  Right and left side bending was 
to 35 degrees.  The examiner stated that there was no 
paraspinal tension or tenderness.  An X-ray of the lumbar 
spine revealed mild multilevel disk disease.  The examiner 
opined that the veteran had mechanical back pain and episodic 
low back pain relieved by conservative measures.

In October 2003 and July 2004, the veteran was requested to 
provide names, addresses and approximate dates of treatment 
of health care providers who treated him for his back 
disorder.  He was requested to sign releases in order for VA 
to obtain the reports.  He did not comply with the request. 

In a July 2004 statement, the veteran reported errors in the 
March 2003 VA examination report.  He said that he never told 
the examiner that he received conservative treatment and had 
a medical profile of "permanent light duty."  He stated 
that his back problems were documented in his military 
records.  He said that on normal days his pain rated a four 
to five on a 1 (low) to 10 (high) pain scale; when he had the 
March 2003 VA examination he had been in bed for the previous 
three days and had not been doing any type of physical work.  
He said that his condition was worsening.  He asserted that 
the examiner stated "I can feel that you have a lot of spasm 
in your back" but did not feel down by his belt line where 
his pain was worse.  He said that he had been in pain all day 
every day since 1966.

On VA examination in March 2007, the examiner stated that the 
veteran reported continuous back pain that radiated into his 
legs and upper back.  The veteran had fallen three times in 
the previous two years.  He said that his back seemed to give 
out and he would fall.  During the third fall he was unable 
to catch himself and suffered gashes on his head and elbow.  
After these falls he experienced increased back pain.  The 
examiner noted a history of parasthesias, leg or foot 
weakness, falls, and unsteadiness.  Also noted was a history 
of decreased motion, stiffness, weakness, spasms, and pain.  
The pain was observed to be most severe over the lumbosacral 
spine but radiated to the veteran's upper spine and legs.  
The pain was described as constant and severe.  The veteran 
reported weekly severe flare-ups that lasted one to two days.  
The examiner noted no incapacitating episodes for the 
thoracolumbar region which required bed rest during the 
previous year.

On objective examination, the examiner noted no spasm, 
atrophy, guarding, or weakness.  Pain with motion and 
tenderness were observed.  It was noted that the veteran had 
normal posture and head position.  The veteran's gait 
appeared very slightly wide based with feet laterally 
rotated.  The examiner noted impaired position sense and 
pinprick in the lower extremities.  Specifically, in the left 
and right lower extremities a loss of sensation in modalities 
was noted symmetrically in a stocking-glove distribution most 
consistent with a distal sensory polyneuropathy (not a 
radiculopathy).  Knee jerk and ankle jerk were normal.  The 
examiner reported forward flexion to 80 degrees with pain 
beginning at 40 degrees.  Extension was to 30 degrees with 
pain at 20 degrees.  Right lateral flexion was to 20 degrees 
with pain at 10 degrees.  Left lateral flexion was to 25 
degrees with pain at 15 degrees.  Right lateral rotation was 
to 20 degrees with pain at 10 degrees.  Left lateral rotation 
was to 30 degrees with pain at 25 degrees.  It was noted that 
the veteran declined electrodiagnostic studies but submitted 
to magnetic resonance imaging (MRI).  The MRI revealed mostly 
degenerative facet arthropathy which involved the lower three 
lumbar levels without significant central canal or neural 
foraminal compromise.

The examiner opined that the veteran had degenerative disc 
disease and facet arthropathy of the lumbar spine.  He said 
that the MRI did not show findings that would cause a 
radiculopathy.  He also said that it was likely that pain and 
spasms related to the veteran's lumbar back pain contributed 
to his falls, although the description of sudden weakness of 
the back was hard to reconcile with any known or conceivable 
pathology of the lumbar spine.

In his VA form 9 dated May 2007, the veteran said that the 
reported degrees of forward and backward flexion during his 
March 2003 exam were overstated.  He stated that he did not 
decline to take the electrodiagnostic studies.  He also 
indicated that the "eyeballing" method of measuring flexion 
was inaccurate.

During his June 2007 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he should have been 
medically retired from the military with a 50 percent 
disability rating.  He said that there was no way that he 
could bend forwards to 80 degrees, and it was physically 
impossible for him to bend backwards 30 degrees.  He reported 
being in pain by simply sitting or standing.  He demonstrated 
how far he could bend forwards, and the Veterans Law Judge 
noted that it appeared to be somewhere between 30 and 45 
degrees.  The veteran stated that the doctor was not an 
expert measurer, and trying to measure the angle with a 
protractor would lead to inaccurate results.  He said that he 
would be unable to cut grass and had difficulty doing 
household chores.  He reported being able to paint his walls 
as he didn't have to bend over.  He could not bend over to 
remove objects from the lowest drawers in his house.

The veteran stated that on a normal day, his pain rated a 
four or five on a 1 (low) to 10 (high) pain scale.  That 
particular day he reported his pain as rating a seven, but he 
occasionally felt pain that rated a 10.  Sometimes he would 
take ibuprofen.  When the pain worsened, he said that codeine 
did not help.  He added that during his March 2007 VA 
examination, he did not decline the nerve conduction study; 
he reported saying, "I'm in enough pain as it is.  I don't 
need to have any more pain.  Let's do the MRI."  He said 
that many times his pain was so bad that he couldn't do 
anything but lay in bed, but he had never been prescribed bed 
rest by a doctor.  He said that he retired in 1997 earlier 
than he wanted to because he physically couldn't do the job.  
He added that he could go and get a job right then.

In this case, the record shows the veteran's service-
connected multilevel disc disease, lumbar spine, is presently 
assigned a 20 percent rating under Diagnostic Code 5243.  The 
Board notes that an evaluation under the criteria of 
Diagnostic Codes 5292, 5293, and 5295 and the renumbered 
Diagnostic Codes 5237 and 5243 is equally appropriate based 
upon the present evidence.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Based on the evidence of record, the criteria for an 
evaluation in excess of 20 percent for multilevel disc 
disease, lumbar spine, have not been met under the old rating 
criteria or the revised rating criteria.  During the March 
2003 VA medical examination, forward flexion of the lumbar 
spine was to 90 degrees.  Extension was to 30 degrees.  Right 
and left side bending was to 35 degrees.  The examiner stated 
that there was no paraspinal tension or tenderness.  These 
findings do not represent severe impairment of the lumbar 
spine under the old criteria.  During the March 2007 VA exam, 
forward flexion of 80 degrees was noted.  The veteran 
disputed that finding, and in his June 2007 personal hearing, 
the undersigned Veterans Law Judge (noting that she was not a 
trained medical professional) observed forward flexion 
between 30 and 45 degrees.  Under Diagnostic Code 5237, an 
evaluation in excess of 20 percent requires forward flexion 
of the thoracolumbar spine of 30 degrees or less.  As the 
veteran's forward flexion is in excess of 30 degrees, an 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5237.

The veteran reported in his June 2007 hearing that at times 
his pain was so bad that he couldn't do anything but lay in 
bed, but he had never been prescribed bed rest by a doctor.  
Unfortunately, the veteran cannot qualify for an increased 
rating under Diagnostic Code 5243, as the criteria for 
Diagnostic Code 5243 requires bed rest prescribed by a 
physician.

As discussed previously, the range of motion findings 
observed during the June 2007 hearing were more favorable to 
the veteran than the ROM findings from either the March 2003 
or March 2007 VA exam.  However, even considering the 
favorable observations from the June 2007 hearing, the 
limitation on forward flexion is most analogous to a 
description of moderate.  Under Diagnostic Code 5292, 
moderate limitation of the lumbar spine entitles the veteran 
to a 20 percent evaluation; thus, an increased rating is not 
warranted under Diagnostic Code 5292.

While the veteran has reported recurring attacks and back 
pain, he also has demonstrated ankle jerk.  The March 2007 VA 
examiner opined that the veteran had a symmetrical peripheral 
polyneuropathy unrelated to his lumbar spine condition.  The 
March 2007 MRI did not show findings that would cause a 
radiculopathy.  Overall, the symptoms of the veteran's 
intervertebral disc syndrome are most analogous to a 
description of moderate with recurring attacks.  Under 
Diagnostic Code 5293, moderate symptoms with recurring 
attacks entitle the veteran to a 20 percent evaluation; thus, 
an increased rating is not warranted under Diagnostic Code 
5293.

There is no evidence of the listing of the veteran's spine to 
the opposite side or positive Goldthwaite's sign.  As the 
veteran demonstrated forward flexion between 30 and 45 
degrees in his June 2007 hearing, there is no marked 
limitation of forward bending in the standing position.  
While the March 2007 VA examination recorded some loss of 
lateral motion, there is no evidence of abnormal mobility on 
forced motion.  Thus, the criteria for a rating in excess of 
20 percent under Diagnostic Code 5295 have not been met.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for 
multilevel disc disease, lumbar spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


